Exhibit 10.4

 

Focus Financial Partners Inc.

 

2018 Omnibus Incentive Plan

 

1.                                      Purpose.  The purpose of the Focus
Financial Partners Inc. Omnibus Incentive Plan (this “Plan”) is to provide a
means through which Focus Financial Partners Inc., a Delaware corporation (the
“Company”), may attract and retain able Persons as employees, directors and
consultants of the Company and its subsidiaries and to provide a means whereby
those Persons can acquire and maintain stock ownership, or awards the value of
which is tied to the performance of the Company, thereby strengthening their
concern for the welfare of the Company.  A further purpose of this Plan is to
provide such employees, directors and consultants with additional incentive and
reward opportunities designed to enhance the profitable growth of the Company
and its subsidiaries.

 

2.                                      Definitions.  For purposes of this Plan,
the following terms shall be defined as set forth below, in addition to such
terms defined in Section 1 hereof:

 

(a)                                 “ASC Topic 718” means the Financial
Accounting Standards Board Accounting Standards Codification Topic 718,
Compensation — Stock Compensation, as amended or any successor accounting
standard.

 

(b)                                 “Award” means any Option, SAR, Restricted
Stock, Restricted Stock Unit, Stock Award, Dividend Equivalent, Cash Award,
Other Security-Based Award, Performance Award, Focus LLC Award, together with
any other right or interest granted to a Participant under this Plan.

 

(c)                                  “Award Agreement” means any written
instrument (including any employment, severance or change in control agreement)
that establishes the terms, conditions, restrictions and/or limitations
applicable to an Award in addition to those established by this Plan and by the
Committee’s exercise of its administrative powers.

 

(d)                                 “Board” means the Board of Directors of the
Company.

 

(e)                                  “Cash Award” means an Award denominated in
cash granted under Section 6(l) of the Plan.

 

(f)                                   “Change in Control” means, except as
otherwise provided in an Award Agreement, with respect to either the Company or
Focus LLC, as applicable, the occurrence of any of the following events or
series of related events after the Effective Date:

 

(i)                                     Another Person is or becomes the
beneficial owner, directly or indirectly, of securities of the Company or Focus
LLC, as applicable, representing more than 50% of the combined voting power of
such entity’s then outstanding voting securities;

 

(ii)                                  There is consummated a merger or
consolidation of either the Company or Focus LLC with any other entity, and,
immediately after the consummation of such merger or consolidation, the voting
securities of the Company or Focus LLC, as applicable,

 

1

--------------------------------------------------------------------------------


 

immediately prior to such merger or consolidation do not continue to represent
or are not converted into more than 50% of the combined voting power of the
then-outstanding voting securities of the entity resulting from such merger or
consolidation or, if the surviving company is a subsidiary, the ultimate parent
thereof; or

 

(iii)                               the equity holders of either the Company or
Focus LLC, as applicable, approve a plan of complete liquidation or dissolution
of the entity or there is consummated an agreement or series of related
agreements for the sale or other disposition, directly or indirectly, by the
Company or Focus LLC, as applicable, of all or substantially all of that
entity’s assets, other than such sale or other disposition by the Company or
Focus LLC, as applicable, of all or substantially all of the entity’s assets to
an entity, at least 50% of the combined voting power of the voting securities of
which are owned by equity holders of the Company or Focus LLC, as applicable, in
substantially the same proportions as their ownership of the entity immediately
prior to such sale.

 

Notwithstanding the foregoing, except with respect to clause (ii) above, a
“Change in Control” shall not be deemed to have occurred by virtue of the
consummation of any transaction or series of integrated transactions immediately
following which the record holders of the voting power of the Company or Focus
LLC, as applicable, immediately prior to such transaction or series of
transactions continue to have substantially the same proportionate ownership in,
and own substantially all of the shares of, an entity which owns, either
directly or through a subsidiary, all or substantially all of the assets of the
Company or Focus LLC, as applicable, immediately following such transaction or
series of transactions. Further, with respect to any Award that is subject to
the Nonqualified Deferred Compensation Rules, a “Change in Control” shall not
occur unless that Change in Control also constitutes a “change in the ownership
of a corporation,” a “change in the effective control of a corporation,” or a
“change in the ownership of a substantial portion of a corporation’s assets,” in
each case, within the meaning of 1.409A-3(i)(5) of the regulations promulgated
under the Nonqualified Deferred Compensation Rules.

 

(g)                                  “Change in Control Price” means the amount
determined in the following clause (i), (ii), (iii), (iv) or (v), whichever the
Committee determines is applicable, as follows: (i) the price per share offered
to holders of Stock in any merger or consolidation, (ii) the per share Fair
Market Value of the Stock immediately before the Change in Control or other
event without regard to assets sold in the Change in Control or other event and
assuming the Company has received the consideration paid for the assets in the
case of a sale of the assets, (iii) the amount distributed per share of Stock in
a dissolution transaction, (iv) the price per share offered to holders of Stock
in any tender offer or exchange offer whereby a Change in Control or other event
takes place, or (v) if such Change in Control or other event occurs other than
pursuant to a transaction described in clauses (i), (ii), (iii), or (iv) of this
Section 2(g), the value per share of the Stock that may otherwise be obtained
with respect to such Awards or to which such Awards track, as determined by the
Committee as of the date determined by the Committee to be the date of
cancellation and surrender of such Awards. In the event that the consideration
offered to stockholders of the Company in any transaction described in this
Section 2(g) or in Section 8(d) consists of anything other than cash, the
Committee shall determine the fair cash equivalent of the portion of the
consideration offered which is other than cash and such determination shall be
binding on all affected Participants to the extent applicable to Awards held by
such Participants.

 

2

--------------------------------------------------------------------------------


 

(h)                                 “Code” means the Internal Revenue Code of
1986, as amended from time to time, including regulations thereunder and
successor provisions and regulations thereto.

 

(i)                                     “Committee” means the compensation
committee, or any committee of two or more directors designated by the Board to
administer this Plan; provided, however, that, unless otherwise determined by
the Board, the Committee shall consist solely of two or more directors, each of
whom shall be a Qualified Member.

 

(j)                                    “Dividend Equivalent” means a right,
granted to an Eligible Person under Section 6(g), to receive cash, Stock, other
Awards or other property equal in value to dividends paid with respect to a
specified number of shares of Stock, or other periodic payments.

 

(k)                                 “Effective Date” means July 30, 2018.

 

(l)                                     “Eligible Person” means each
non-employee director of the Company, all employees and consultants of the
Company and each Company subsidiary, principals of management companies of
subsidiary entities, and employees of an affiliate of the Company that provides
services to or for the benefit of the Company; provided, however, that any
Eligible Person that may receive Stock as a settlement of his or her Award must
be eligible to receive Stock covered by a Form S-8 registration statement that
has registered the Stock to be issued pursuant to this Plan. An employee on
leave of absence may be considered as still in the employ of the Company or an
applicable subsidiary for purposes of eligibility for participation in this
Plan.

 

(m)                             “Exchange Act” means the Securities Exchange Act
of 1934, as amended from time to time, including rules thereunder and successor
provisions and rules thereto.

 

(n)                                 “Fair Market Value” means, (i) with respect
to Stock, as of any specified date, (A) if the Stock is listed on a national
securities exchange, the closing sales price of the Stock, as reported on the
stock exchange composite tape on the last date on which such sales of Stock have
been reported immediately preceding the date of determination; (B) if the Stock
is not traded on a national securities exchange but is traded over the counter
at the time a determination of its fair market value is required to be made
under the Plan, the average between the reported high and low bid and asked
prices of Stock on the most recent date on which Stock was publicly traded; or
(C) in the event Stock is not publicly traded at the time a determination of its
value is required to be made under the Plan, the amount determined by the
Committee in its discretion in such manner as it deems appropriate, taking into
account all factors the Committee deems appropriate including, without
limitation, the Nonqualified Deferred Compensation Rules, or (ii) with respect
to Focus LLC Units, as determined by the Committee in good faith and in
accordance with any applicable provisions of the LLC Agreement.

 

(o)                                 “Focus LLC” means Focus Financial Partners,
LLC.

 

(p)                                 “Focus LLC Award” means any award described
in Section 6(h) hereof.

 

(q)                                 “Focus LLC Common Unit Award” means an award
described in Section 6(h)(i) hereof.

 

3

--------------------------------------------------------------------------------


 

(r)                                    “Focus LLC Incentive Unit” means an award
described in Section 6(h)(ii) hereof.

 

(s)                                   “Focus LLC Unit” means a “Unit” of Focus
LLC as defined within the LLC Agreement.

 

(t)                                    “Incentive Stock Option” or “ISO” means
any Option intended to be and designated as an incentive stock option within the
meaning of section 422 of the Code or any successor provision thereto.

 

(u)                                 “LLC Agreement” means that certain Fourth
Amended and Restated Operating Agreement of Focus LLC dated as of July 30 2018,
as amended from time to time.

 

(v)                                 “Nonqualified Deferred Compensation Rules”
means the limitations or requirements of section 409A of the Code, as amended
from time to time, including the guidance and regulations promulgated
thereunder.

 

(w)                               “Nonstatutory Stock Option” means any Option
that is not intended to be an “incentive stock option” within the meaning of
section 422 of the Code.

 

(x)                                 “Option” means a right, granted to an
Eligible Person under Section 6(b) hereof, to purchase Stock or other Awards at
a specified price during specified time periods.

 

(y)                                 “Other Security-Based Awards” means Awards
granted to an Eligible Person under Section 6(i) hereof.

 

(z)                                  “Participant” means a Person who has been
granted an Award under this Plan which remains outstanding, including a Person
who is no longer an Eligible Person.

 

(aa)                          “Performance Award” means a right, granted to an
Eligible Person under Section 6(k) hereof, to receive Awards based upon
performance criteria specified by the Committee.

 

(bb)                          “Person” any individual, partnership, firm,
corporation, limited liability company, association, trust, unincorporated
organization or other entity, as well as any syndicate or group that would be
deemed to be a person under Section 13(d)(3) of the Exchange Act.

 

(cc)                            “Qualified Member” means a member of the
Committee who is (i) a “nonemployee director” within the meaning of
Rule 16b-3(b)(3), and (ii) “independent” under the listing standards or rules of
the securities exchange upon which the Stock is traded, but only to the extent
such independence is required in order to take the action at issue pursuant to
such standards or rules.

 

(dd)                          “Restricted Stock” means Stock granted to an
Eligible Person under Section 6(d) hereof, that is subject to certain
restrictions and to a risk of forfeiture.

 

4

--------------------------------------------------------------------------------


 

(ee)                            “Restricted Stock Unit” means a right, granted
to an Eligible Person under Section 6(e) hereof, to receive Stock, cash or a
combination thereof at the end of a specified deferral period (which may or may
not be coterminous with the vesting schedule of the Award).

 

(ff)                              “Rule 16b-3” means Rule 16b-3, promulgated by
the Securities and Exchange Commission under section 16 of the Exchange Act, as
from time to time in effect and applicable to this Plan and Participants.

 

(gg)                            “Security” or “Securities” shall mean shares of
Stock or Focus LLC Units, as applicable.

 

(hh)                          “Securities Act” means the Securities Act of 1933
and the rules and regulations promulgated thereunder, or any successor law, as
it may be amended from time to time.

 

(ii)                                  “Stock” means the Company’s Common Stock,
par value $0.01 per share, and such other securities as may be substituted (or
re-substituted) for Stock pursuant to Section 6(j) or Section 8 hereof.

 

(jj)                                “Stock Appreciation Rights” or “SAR” means a
right granted to an Eligible Person under Section 6(c) hereof.

 

(kk)                          “Stock Award” means unrestricted shares of Stock
granted to an Eligible Person under Section 6(f) hereof.

 

(ll)                                  “Substitute Award” means an Award granted
under Section 6(j) hereof in substitution for a similar award as a result of
certain business transactions.

 

3.                                      Administration.

 

(a)                                 Authority of the Committee.  This Plan shall
be administered by the Committee.  Subject to the express provisions of the
Plan, Rule 16b-3 and other applicable laws, the Committee shall have the
authority, in its sole and absolute discretion, to (i) adopt, amend, and rescind
administrative and interpretive rules and regulations relating to the Plan;
(ii) determine the Eligible Persons to whom, and the time at which, Awards shall
be granted; (iii) determine the amount of cash and/or the number of Securities,
as applicable, that shall be the subject of each Award; (iv) determine the terms
and provisions of each Award agreement (which need not be identical between
recipients); (v) accelerate the time of vesting or exercisability of any Award
that has been granted; (vi) construe the respective Award agreements and the
Plan; (vii) make determinations of the Fair Market Value of the Securities
pursuant to the Plan; (viii) delegate its duties under the Plan (including, but
not limited to, the authority to grant Awards) to such agents as it may appoint
from time to time, provided that the Committee may not delegate its duties where
such delegation would violate state corporate law, or with respect to making
Awards to, or otherwise with respect to Awards granted to, Eligible Persons who
are subject to section 16(b) of the Exchange Act; (ix) subject to Section 9(c),
terminate, modify or amend the Plan; (x) adopt sub-plans, policies or procedures
that are consistent with this Plan; and (xi) make all other determinations,
perform all other acts, and exercise all other powers and authority necessary or
advisable for administering the Plan.  Subject to Rule 16b-3 and the

 

5

--------------------------------------------------------------------------------


 

Nonqualified Deferred Compensation Rules, the Committee may correct any defect,
supply any omission, or reconcile any inconsistency in the Plan, in any Award,
or in any Award agreement in the manner and to the extent it deems necessary or
desirable to carry the Plan into effect, and the Committee shall be the sole and
final judge of that necessity or desirability.

 

(b)                                 Manner of Exercise of Committee Authority. 
Any action of the Committee pursuant to the Plan shall be final, conclusive and
binding on all Persons, including the Company, stockholders, Participants,
beneficiaries, and transferees under Section 9(a) hereof or other Persons
claiming rights from or through a Participant.  The express grant of any
specific power to the Committee, and the taking of any action by the Committee,
shall not be construed as limiting any power or authority of the Committee.  The
Committee may appoint agents to assist it in administering the Plan.

 

(c)                                  Delegation of Authority.  The Committee may
delegate any or all of its powers and duties under the Plan to any officer of
the Company that is also a member of the Board (in their capacity as a member of
the Board), subject to such terms as the Committee shall determine, to perform
such functions, including administrative functions and the power to grant Awards
under the Plan, as the Committee may determine, to the extent that such
delegation will not (i) violate state or corporate law, or (ii) result in the
loss of an exemption under Rule 16b-3(d)(1) for Awards granted to Participants
subject to section 16 of the Exchange Act in respect of the Company.  An officer
to whom such powers are delegated may not grant Awards to himself or herself, a
member of the Board, or any executive officer of the Company, or take any action
with respect to any Award previously granted to himself or herself, a member of
the Board, or an individual who is an executive officer of the Company. The
Committee may also appoint agents to assist it in administering the Plan that
are not executive officers of the Company and members of the Board, provided
that such individuals may not be delegated the authority to grant or modify any
Awards that will, or may, be settled in Stock.

 

(d)                                 Limitation of Liability.  The Committee and
each member thereof shall be entitled to, in good faith, rely or act upon any
report or other information furnished to him or her by any officer or employee
of the Company, the Company’s legal counsel, independent auditors, consultants
or any other agents assisting in the administration of this Plan.  Members of
the Committee and any officer or employee of the Company acting at the direction
or on behalf of the Committee shall not be personally liable for any action or
determination taken or made in good faith with respect to this Plan, and shall,
to the fullest extent permitted by law, be indemnified and held harmless by the
Company with respect to any such action or determination.

 

4.                                      Securities Subject to Plan.

 

(a)                                 Overall Number of Securities Available for
Delivery.  Subject to any adjustment made pursuant to Section 8, the total
number of Securities reserved and available for issuance in connection with
Awards granted under this Plan following the Effective Date shall not exceed
6,000,000, and such total will be available for the issuance of Incentive Stock
Options and Focus LLC Incentive Units. This total includes (a) an initial
authorization of 6,000,000 Securities, plus (b) an annual increase on the first
day of each fiscal year beginning in 2019 and ending in 2028, in an amount equal
to the lesser of (i) 3,000,000 Securities, (ii) 5% of the

 

6

--------------------------------------------------------------------------------


 

outstanding (vested or unvested) Securities on the last day of the immediately
preceding year or (iii) an amount determined by the Board.

 

(b)                                 Application of Limitation to Grants of
Awards.  No Award may be granted if the number of Securities to be delivered in
connection with such Award exceeds the number of Securities remaining available
under this Plan minus the number of Securities issuable in settlement of or
relating to then-outstanding Awards.  The Committee may adopt reasonable
counting procedures to ensure appropriate counting, avoid double counting (as,
for example, in the case of tandem or substitute awards or awards converted) and
make adjustments if the number of Securities actually delivered differs from the
number of shares previously counted in connection with an Award.

 

(c)                                  Availability of Shares Not Issued under
Awards.  Securities subject to an Award under this Plan that expire, are
canceled, forfeited, exchanged, settled in cash or otherwise terminated without
the delivery of actual shares including (i) shares forfeited with respect to
Restricted Stock, (ii) the number of shares withheld in payment of any exercise
or purchase price of an Award or taxes relating to Awards, and (iii) the number
of shares surrendered in payment of any exercise or purchase price of an Award
or taxes relating to any Award, will again be available for Awards under this
Plan. Notwithstanding the foregoing, shares repurchased on the open market with
the proceeds of an Option’s Exercise Price, will not, in each case, be available
for Awards under this Plan.

 

(d)                                 Shares Available Following Certain
Transactions. Substitute Awards granted in accordance with applicable stock
exchange requirements and in substitution or exchange for awards previously
granted by a company acquired by the Company or any subsidiary or with which the
Company or any subsidiary combines shall not reduce the shares authorized for
issuance under the Plan, nor shall shares subject to such Substitute Awards be
added to the shares available for issuance under the Plan as provided above
(whether or not such Substitute Awards are later cancelled, forfeited or
otherwise terminated). Additionally, in the event that a company acquired by the
Company or any subsidiary or with which the Company or any subsidiary combines
has shares available under a pre-existing plan approved by stockholders and not
adopted in contemplation of such acquisition or combination, the shares
available for grant pursuant to the terms of such pre-existing plan (as
adjusted, to the extent appropriate, using the exchange ratio or other
adjustment or valuation ratio or formula used in such acquisition or combination
to determine the consideration payable to the holders of common stock of the
entities party to such acquisition or combination) may, if and to the extent
determined by the Board and subject to compliance with applicable stock exchange
requirements, be used for Awards under the Plan and shall not reduce the shares
authorized for issuance under the Plan (and shares subject to such Awards shall
not be added to the shares available for issuance under the Plan as provided
above); provided that Awards using such available shares shall not be made after
the date awards or grants could have been made under the terms of the
pre-existing plan, absent the acquisition or combination, and shall only be made
to individuals who were not, prior to such acquisition or combination, employed
by (and who were not non-employee directors or consultants of) the Company or
any of its subsidiaries immediately prior to such acquisition or combination.

 

7

--------------------------------------------------------------------------------


 

(e)                                  Securities Offered.  The shares of Stock to
be delivered under the Plan shall be made available from (i) authorized but
unissued shares of Stock, (ii) Stock held in the treasury of the Company, or
(iii) previously issued shares of Stock reacquired by the Company, including
shares purchased on the open market. Focus LLC Units shall be delivered, if
applicable, in accordance with the LLC Agreement.

 

5.                                      Eligibility.  Awards may be granted
under this Plan only to Persons who are Eligible Persons at the time of grant
thereof.

 

6.                                      Specific Terms of Awards.

 

(a)                                 General.  Awards may be granted on the terms
and conditions set forth in this Section 6.  In addition, the Committee may
impose on any Award or the exercise thereof, at the date of grant pursuant to
the applicable Award agreement or thereafter (subject to Section 9(c)), such
additional terms and conditions, not inconsistent with the provisions of this
Plan, as the Committee shall determine.

 

(b)                                 Options.  The Committee is authorized to
grant Options to Eligible Persons, which may be designated as either ISOs or
Nonstatutory Stock Options, on the following terms and conditions:

 

(i)                                     Exercise Price.  Each Option agreement
shall state the exercise price per share of Stock (the “Exercise Price”);
provided, however, that the Exercise Price per share of Stock shall not be less
than the greater of (A) the par value per share of the Stock, or (B) 100% of the
Fair Market Value per share of the Stock as of the date of grant of the Option
(or in the case of an ISO granted to an individual who owns stock possessing
more than 10 percent of the total combined voting power of all classes of stock
of the Company or its parent or any subsidiary, 110% of the Fair Market Value
per share of the Stock on the date of grant).

 

(ii)                                  Time and Method of Exercise.  The
Committee shall determine the time or times at which or the circumstances under
which an Option may be exercised in whole or in part (including based on
achievement of performance goals and/or future service requirements or
automatically immediately before they would otherwise expire), the methods by
which such Exercise Price may be paid or deemed to be paid, the form of such
payment, and the methods by or forms in which Stock will be delivered or deemed
to be delivered to Participants.

 

(iii)                               ISOs.  The terms of any ISO granted under
this Plan shall comply with, be interpreted and/or be amended, and any
discretion with respect to any ISO shall be exercised, in all respects in
accordance with the provisions of section 422 of the Code.  ISOs may only be
granted to Eligible Persons who are employees of the Company or employees of a
parent or subsidiary corporation of the Company.  Except as otherwise provided
within this Plan, no term of this Plan relating to ISOs (including any SAR in
tandem therewith) shall be interpreted, amended or altered, nor shall any
discretion or authority granted under this Plan be exercised, so as to
disqualify either this Plan or any ISO under section 422 of the Code, unless the
Participant has first requested the change that will result in such
disqualification. ISOs shall not be granted more than ten years after the
earlier of the adoption of this Plan or the approval of this Plan by the
Company’s stockholders. Notwithstanding the foregoing, the Fair Market Value

 

8

--------------------------------------------------------------------------------


 

(determined as of the date of grant of an ISO) of shares of Stock subject to an
ISO and the aggregate Fair Market Value of shares of stock of any parent or
subsidiary corporation (within the meaning of sections 424(e) and (f) of the
Code) subject to any other ISO (within the meaning of section 422 of the Code))
of the Company or a parent or subsidiary corporation (within the meaning of
sections 424(e) and (f) of the Code) that first becomes purchasable by a
Participant in any calendar year may not (with respect to that Participant)
exceed $100,000, or such other amount as may be prescribed under section 422 of
the Code or applicable regulations or rulings from time to time.  Failure to
comply with this provision shall not impair the enforceability or exercisability
of any Option, but shall cause the excess amount of shares to be reclassified in
accordance with the Code.

 

(c)                                  Stock Appreciation Rights.  The Committee
is authorized to grant SARs to Eligible Persons on the following terms and
conditions:

 

(i)                                     Right to Payment.  An SAR shall confer
on the Participant to whom it is granted a right to receive, upon exercise
thereof, the excess of (A) the Fair Market Value of one share of Stock on the
date of exercise over (B) the grant price of the SAR as determined by the
Committee.

 

(ii)                                  Grant Price. Each Award Agreement
evidencing an SAR shall state the grant price per share of Stock; provided,
however, that the grant price per share of Stock subject to an SAR shall not be
less than the greater of (A) the par value per share of the Stock or (B) 100% of
the Fair Market Value per share of the Stock as of the date of grant of the SAR.

 

(iii)                               Terms.  Each SAR agreement shall state the
grant price per share of Stock.  Except as otherwise provided herein, the
Committee shall determine, at the date of grant or thereafter, the time or times
at which and the circumstances under which an SAR may be exercised in whole or
in part (including based on achievement of performance goals and/or future
service requirements), the method of exercise, method of settlement, form of
consideration payable in settlement, and any other terms and conditions of any
SAR.  SARs may be either freestanding or in tandem with an Option.

 

(iv)                              Rights Related to Options.  An SAR granted
pursuant to an Option shall entitle a Participant, upon exercise, to surrender
that Option or any portion thereof, to the extent unexercised, and to receive
payment of an amount determined by multiplying (A) the difference obtained by
subtracting the Exercise Price with respect to a share of Stock specified in the
related Option from the Fair Market Value of a share of Stock on the date of
exercise of the SAR, by (B) the number of shares as to which that SAR has been
exercised.  The Option shall then cease to be exercisable to the extent
surrendered.  SARs granted in connection with an Option shall be subject to the
terms of the Award agreement governing the Option, which shall provide that the
SAR is exercisable only at such time or times and only to the extent that the
related Option is exercisable and shall not be transferable except to the extent
that the related Option is transferable.

 

(d)                                 Restricted Stock.  The Committee is
authorized to grant Restricted Stock to Eligible Persons on the following terms
and conditions:

 

9

--------------------------------------------------------------------------------


 

(i)                                     Grant and Restrictions.  Restricted
Stock shall be subject to such restrictions on transferability, risk of
forfeiture and other restrictions, if any, as the Committee may impose, which
restrictions may lapse separately or in combination at such times, under such
circumstances (including based on achievement of performance goals and/or future
service requirements), in such installments or otherwise, as the Committee may
determine at the date of grant or thereafter.  During the restricted period
applicable to the Restricted Stock, the Restricted Stock may not be sold,
transferred, pledged, hypothecated, margined or otherwise encumbered by the
Participant.

 

(ii)                                  Dividends and Splits.  As a condition to
the grant of an Award of Restricted Stock, the Committee may require or permit a
Participant to elect that any cash dividends paid on a share of Restricted Stock
be automatically reinvested in additional shares of Restricted Stock, applied to
the purchase of additional Awards under this Plan or deferred without interest
to the date of vesting of the associated Award of Restricted Stock; provided,
that, to the extent applicable, any such election shall comply with the
Nonqualified Deferred Compensation Rules.  Unless otherwise determined by the
Committee, Stock distributed in connection with a Stock split or Stock dividend,
and other property (other than cash) distributed as a dividend, shall be subject
to restrictions and a risk of forfeiture to the same extent as the Restricted
Stock with respect to which such Stock or other property has been distributed.

 

(e)                                  Restricted Stock Units.  The Committee is
authorized to grant Restricted Stock Units to Eligible Persons, subject to the
following terms and conditions:

 

(i)                                     Award and Restrictions.  Restricted
Stock Units shall be subject to such restrictions (which may include a risk of
forfeiture) as the Committee may impose, if any, which restrictions may lapse at
the expiration of the deferral period or at earlier specified times (including
based on achievement of performance goals and/or future service requirements),
separately or in combination, in installments or otherwise, as the Committee may
determine.

 

(ii)                                  Settlement.  Restricted Stock Units shall
be satisfied by the delivery of cash or Stock in the amount equal to the Fair
Market Value of the specified number of shares of Stock covered by the
Restricted Stock Units, or a combination thereof, as determined by the Committee
at the date of grant or thereafter.

 

(f)                                   Stock Awards.  The Committee is authorized
to grant a Stock Award to any Eligible Person as a bonus, as additional
compensation, or in lieu of cash compensation the individual is otherwise
entitled to receive.  Stock Awards granted hereunder shall be subject to such
other terms as shall be determined by the Committee.

 

(g)                                  Dividend Equivalents.  The Committee is
authorized to grant Dividend Equivalents to an Eligible Person, entitling the
Person to receive cash, Stock, other Awards, or other property equal in value to
dividends paid with respect to a specified number of shares of Stock, or other
periodic payments.  Dividend Equivalents may be awarded on a free-standing basis
or in connection with another Award (other than a Restricted Stock or a Stock
Award).  The Committee may provide that Dividend Equivalents shall be paid or
distributed when accrued or shall be deemed to have been reinvested in
additional Stock, Awards, or other investment vehicles, and subject to such
restrictions on transferability and risks of forfeiture, as the

 

10

--------------------------------------------------------------------------------


 

Committee may specify.  With respect to Dividend Equivalents granted in
connection with another Award, absent a contrary provision in the Award
Agreement, such Dividend Equivalents shall be subject to the same restrictions
and risk of forfeiture as the Award with respect to which the dividends accrue
and shall not be paid unless and until such Award has vested and been earned. 
Notwithstanding the foregoing, Dividend Equivalents shall only be paid in a
manner that is either exempt from or in compliance with the Nonqualified
Deferred Compensation Rules.

 

(h)                                 Focus LLC Awards.

 

(i)                                     Focus LLC Common Unit Awards.  Focus LLC
Common Unit Awards shall be awards designed as either fully vested or restricted
Focus LLC common units.  The Committee is authorized to grant Focus LLC Common
Unit Awards to Eligible Persons under the terms and conditions determined by the
Committee in its discretion, subject to any restrictions on Focus LLC common
units generally within the LLC Agreement.

 

(ii)                                  Focus LLC Incentive Units.  A Focus LLC
Incentive Unit shall be designed as a “profits interest” within the meaning of
Revenue Procedures 93-27 and 2001-43. Each Focus LLC Incentive Unit will have a
hurdle amount (the “Hurdle Amount”), which Hurdle Amount shall be set by the
Committee at the time of the grant of the Focus LLC Incentive Unit in accordance
with the LLC Agreement. Each Focus LLC Incentive Unit will entitle the holder
thereof to receive distributions from Focus LLC in accordance with the terms of
the LLC Agreement. The Committee will establish the terms and conditions
applicable to the Focus LLC Incentive Units, including vesting or service
requirements, provided that any vesting period assigned to the Award will be
designed to comply with the holding requirements of Revenue Procedure 93-27.
Without limiting the foregoing, as of the Effective Date, any incentive unit
award policy or program effective at Focus LLC with respect to its employees
immediately prior to the Effective Time is hereby adopted in conjunction with
this Plan as the Company’s general incentive policy or program for Focus LLC
Incentive Units, to remain effective until such time as the Committee amends,
modifies or terminates such policies or programs.

 

(iii)                               Focus LLC Awards Generally.  The Committee
is authorized, subject to limitations under applicable law, to grant other types
of equity-based, equity-related or cash-based Awards valued in whole or in part
by reference to, or otherwise calculated by reference to or based on, Focus LLC
Units, in such amounts and subject to such terms and conditions as the Committee
may determine (the “Focus LLC Awards.”)  Focus LLC Awards may entail the
transfer of actual shares of Stock or Focus LLC Units to Award recipients. Focus
LLC Awards may be in the same form as Awards that are permitted to be granted
under the Plan generally with respect to the Company’s Stock (with the exception
of ISOs), with all references to the Company’s Stock replaced with references to
the Focus LLC Units and all other definitions modified, if necessary for the
context, to reflect Focus LLC rather than the Company. In addition to any Award
Agreement governing a Focus LLC Award, the Committee may require that a
recipient of a Focus LLC Award execute additional documentation to become a
member of Focus LLC.  Focus LLC Incentive Units and Focus LLC Common Unit Awards
described above will be deemed to be Focus LLC Awards for purposes of this Plan.
Notwithstanding anything to the contrary within this Plan or in any Award
Agreement that governs a Focus LLC Award, the terms and conditions of all Focus
LLC Awards shall be designed to comply with the LLC Agreement, and to the extent
that there is any inconsistency with the LLC Agreement within this

 

11

--------------------------------------------------------------------------------


 

Plan or the Award Agreement governing any Focus LLC Award, the terms of the LLC
Agreement shall control.

 

(i)                                     Other Security-Based Awards.  The
Committee is authorized, subject to limitations under applicable law or the LLC
Agreement, to grant to Participants such other Awards that may be denominated or
payable in, valued in whole or in part by reference to, or otherwise based on,
or related to, one or more Securities, as deemed by the Committee to be
consistent with the purposes of this Plan, including without limitation
convertible or exchangeable debt securities, other rights convertible or
exchangeable into Securities, purchase rights for Securities, Awards with value
and payment contingent upon performance of the Company or any other factors
designated by the Committee, and Awards valued by reference to the book value of
Securities or the value of securities of or the performance of specified
Subsidiaries of the Company.  The Committee shall determine the terms and
conditions of such Other Security-Based Awards.  Securities delivered pursuant
to an Award in the nature of a purchase right granted under this
Section 6(i) shall be purchased for such consideration, paid for at such times,
by such methods, and in such forms, as the Committee shall determine.  Cash
awards, as an element of or supplement to any other Award under this Plan, may
also be granted pursuant to this Section 6(i).

 

(j)                                    Substitute Awards; No Repricing.  Awards
may be granted in substitution or exchange for any other Award granted under the
Plan or under another plan of the Company or any other right of an Eligible
Person to receive payment from the Company.  Awards may be also be granted under
the Plan in substitution for similar awards held by individuals who become
Eligible Persons as a result of a merger, consolidation or acquisition of
another entity or the assets of another entity by or with the Company or an
affiliate of the Company.  Such Substitute Awards referred to in the immediately
preceding sentence that are Options or Stock Appreciation Rights may have an
Exercise Price or grant price that is less than the Fair Market Value of a share
of Securities on the date of the substitution if such substitution complies with
the Nonqualified Deferred Compensation Rules and other applicable laws and
exchange rules.  Except as provided in this Section 6(j) or in Section 9 hereof,
the terms of outstanding Awards may not be amended to reduce the Exercise Price
or grant price of outstanding Options or SARs or to cancel outstanding Options
and SARs in exchange for cash, other Awards or Options or SARs with an Exercise
Price or grant price that is less than the Exercise Price or grant price of the
original Options or SARs without the approval of the stockholders of the
Company.

 

(k)                                 Performance Awards.  The Committee shall
have the authority to determine the Employees who shall receive a Performance
Award, pursuant to which the right of such individual to receive a grant, or to
exercise or receive settlement, of any Award available under this Plan, and the
timing thereof, may be subject to performance objectives as specified by the
Committee.  In addition, a Performance Award may be denominated as a cash amount
at the time of grant and confer on the Participant the right to receive payment
upon the achievement of such performance objectives during such restricted
periods as the Committee shall establish with respect to the Award.

 

(i)                                     Terms and Conditions.  Subject to the
terms of the Plan and any applicable Award Agreement, the Committee shall
determine the performance objectives to be achieved during the applicable
restricted period, the length of the restricted period, the number of

 

12

--------------------------------------------------------------------------------


 

Securities or the amount of cash subject to any Performance Award and the amount
of any payment to be made upon achievement of the performance objectives
applicable to any Performance Award.

 

(ii)                                  Payment of Performance Awards. 
Performance Awards are earned as of the date the Committee determines the
applicable performance objectives have been satisfied.  Performance Awards may
be paid (in cash and/or in Securities, in the sole discretion of the Committee)
in a lump sum or in installments promptly as of or following the date the
Committee determines the applicable performance objectives have been satisfied,
in accordance with procedures established by the Committee with respect to such
Award.  The Committee may exercise its discretion to reduce or increase the
amounts payable under any Performance Awards.

 

(l)                                     Cash Awards. The Committee is authorized
to grant Cash Awards, on a free-standing basis or as an element of, a supplement
to, or in lieu of any other Award under the Plan to Eligible Persons in such
amounts and subject to such other terms as the Committee in its discretion
determines to be appropriate.  Without limiting the foregoing, as of the
Effective Date, any annual cash incentive bonus policy or program effective at
Focus LLC with respect to its employees immediately prior to the Effective Time
is hereby adopted in conjunction with this Plan as the Company’s general bonus
policy or program for Cash Awards, to remain effective until such time as the
Committee amends, modifies or terminates such policies or programs.

 

7.                                      Certain Provisions Applicable to Awards.

 

(a)                                 Stand-Alone, Additional, Tandem, and
Substitute Awards.  Awards granted under this Plan may, in the discretion of the
Committee, be granted either alone or in addition to, in tandem with, or in
substitution or exchange for, any other Award or any award granted under another
plan of the Company, or of any business entity to be acquired by the Company, or
any other right of an Eligible Person to receive payment from the Company.  If
an Award is granted in substitution or exchange for another Award, the Committee
shall require the surrender of such other Award in consideration for the grant
of the new Award.  Notwithstanding the foregoing but subject to Section 9 of the
Plan, without the approval of stockholders, the Committee will not exchange or
substitute previously granted Options or Stock Appreciation Rights in a
transaction that constitutes a “repricing” as such term is used in the Nasdaq
listing rules, as amended from time to time. Awards under this Plan may be
granted in lieu of cash compensation, including in lieu of cash amounts payable
under other plans of the Company, in which the value of Security subject to the
Award is equivalent in value to the cash compensation, or in which the Exercise
Price, grant price or purchase price of the Award in the nature of a right that
may be exercised is equal to the Fair Market Value of the underlying Security
minus the value of the cash compensation surrendered.  Awards granted pursuant
to the preceding sentence shall be designed, awarded and settled in a manner
that does not result in additional taxes under the Nonqualified Deferred
Compensation Rules.

 

(b)                                 Term of Awards.  Except as otherwise
specified herein, the term of each Award shall be for such period as may be
determined by the Committee; provided, that in no event shall the term of any
Option or SAR exceed a period of ten years (or such shorter term as may be
required in respect of an ISO under section 422 of the Code).

 

13

--------------------------------------------------------------------------------


 

(c)                                  Form and Timing of Payment under Awards;
Deferrals.  Subject to the terms of this Plan and any applicable Award
agreement, payments to be made by the Company upon the exercise of an Option or
other Award or settlement of an Award may be made in such forms as the Committee
shall determine, and may be made in a single payment or transfer, in
installments, or on a deferred basis; provided, however, that any such deferred
or installment payments will be set forth in the agreement evidencing such Award
and/or otherwise made in a manner that will not result in additional taxes under
Nonqualified Deferred Compensation Rules.  Except as otherwise provided herein,
the settlement of any Award may be accelerated, and cash paid in lieu of
Securities in connection with such settlement, in the discretion of the
Committee or upon occurrence of one or more specified events (in addition to a
Change in Control).  This Plan shall not constitute an “employee benefit plan”
for purposes of section 3(3) of the Employee Retirement Income Security Act of
1974, as amended.

 

(d)                                 Evidencing Securities. The Securities or
other securities of the Company delivered pursuant to an Award may be evidenced
in any manner deemed appropriate by the Committee in its sole discretion,
including, but not limited to, in the form of a certificate issued in the name
of the Participant or by book entry, electronic or otherwise and shall be
subject to such stop transfer orders and other restrictions as the Committee may
deem advisable under the Plan or the rules, regulations, and other requirements
of the Securities and Exchange Commission, any stock exchange upon which such
Securities or other securities are then listed, and any applicable federal,
state or other laws, and the Committee may cause a legend or legends to be
inscribed on any such certificates to make appropriate reference to such
restrictions.  If certificates representing Restricted Stock are registered in
the name of the Participant, the Committee may require that such certificates
bear an appropriate legend referring to the terms, conditions and restrictions
applicable to such Restricted Stock, that the Company retain physical possession
of the certificates, and that the Participant deliver a stock power to the
Company, endorsed in blank, related to the Restricted Stock.

 

(e)                                  Exemptions from Section 16(b) Liability. 
It is the intent of the Company that the grant of any Awards to or other
transaction by a Participant who is subject to section 16 of the Exchange Act
shall be exempt from such section pursuant to an applicable exemption (except
for transactions acknowledged in writing to be non-exempt by such Participant). 
Accordingly, if any provision of this Plan or any Award agreement does not
comply with the requirements of Rule 16b-3 as then applicable to any such
transaction, such provision shall be construed or deemed amended to the extent
necessary to conform to the applicable requirements of Rule 16b-3 so that such
Participant shall avoid liability under section 16(b) of the Exchange Act.

 

(f)                                   Consideration for Grants. Awards may be
granted for such consideration, including services, as the Committee shall
determine, but shall not be granted for less than the minimum lawful
consideration.

 

(g)                                  Additional Agreements. Each Eligible Person
to whom an Award is granted under the Plan may be required to agree in writing,
as a condition to the grant of such Award or otherwise, to subject an Award that
is exercised or settled following such Eligible Person’s termination of
employment or service to a general release of claims and/or a noncompetition or
other restricted covenant agreement in favor of the Company and its affiliates,

 

14

--------------------------------------------------------------------------------


 

with the terms and conditions of such agreement(s) to be determined in good
faith by the Committee.

 

8.                                      Subdivision or Consolidation;
Recapitalization; Change in Control; Reorganization.

 

(a)                                 Existence of Plans and Awards.  The
existence of this Plan and the Awards granted hereunder shall not affect in any
way the right or power of the Company, the Board, the stockholders of the
Company or Focus LLC to make or authorize any adjustment, recapitalization,
reorganization or other change in the capital structure of the Company or Focus
LLC or either of their businesses, any merger or consolidation of the Company or
Focus LLC, any issue of debt or equity securities ahead of or affecting
Securities or the rights thereof, the dissolution or liquidation of the Company
or Focus LLC or any sale, lease, exchange or other disposition of all or any
part of its assets or business or any other corporate act or proceeding. No
employee, beneficiary or other Person shall have any claim against the Company
or Focus LLC as a result of any such action.

 

(b)                                 Subdivision or Consolidation of Shares.  The
terms of an Award, the number of Securities authorized pursuant to Section 4 for
issuance under the Plan and the limitations in Section 5 shall be subject to
adjustment by  the Committee from time to time, in accordance with the following
provisions:

 

(i)                                     If at any time, or from time to time,
the Company or Focus LLC, as applicable, shall subdivide as a whole (by
reclassification, by a Securities split, by the issuance of a distribution on
Securities payable in Securities, or otherwise) the number of Securities then
outstanding into a greater number of Securities, or in the event the Company or
Focus LLC distributes an extraordinary cash dividend, then, as appropriate for
the situation, (A) the maximum number of Securities available for the Plan or in
connection with Awards as provided in Sections 4 and 5 shall be increased
proportionately, and the kind of shares or other securities available for the
Plan shall be appropriately adjusted, (B) the number of Securities (or other
kind of shares or securities) that may be acquired under any then outstanding
Award shall be increased proportionately, and (C) the price (including the
Exercise Price or grant price) for each share of the Securities (or other kind
of shares or securities) subject to then outstanding Awards shall be reduced
proportionately, without changing the aggregate purchase price or value as to
which outstanding Awards remain exercisable or subject to restrictions.

 

(ii)                                  If at any time, or from time to time, the
Company or Focus LLC, as applicable, shall consolidate as a whole (by
reclassification, by reverse Securities split, or otherwise) the number of
Securities then outstanding into a lesser number of Securities, (A) the maximum
number of Securities for the Plan or available in connection with Awards as
provided in Sections 4 and 5 shall be decreased proportionately, and the kind of
shares or other securities available for the Plan shall be appropriately
adjusted, (B) the number of Securities (or other kind of shares or securities)
that may be acquired under any then outstanding Award shall be decreased
proportionately, and (C) the price (including the Exercise Price or grant price)
for each share of the Securities (or other kind of shares or securities) subject
to then outstanding Awards shall be increased proportionately, without changing
the aggregate purchase price or value as to which outstanding Awards remain
exercisable or subject to restrictions.

 

15

--------------------------------------------------------------------------------


 

(iii)                               Whenever the number of Securities subject to
outstanding Awards and the price for each share of the Securities subject to
outstanding Awards are required to be adjusted as provided in this Section 8(b),
the Committee shall promptly prepare a notice setting forth, in reasonable
detail, the event requiring adjustment, the amount of the adjustment, the method
by which such adjustment was calculated, and the change in price and the number
of shares of the Securities, other securities, cash, or property purchasable
subject to each Award after giving effect to the adjustments.  The Committee
shall promptly provide each affected Participant with such notice.

 

(c)                                  Recapitalization.  In the event of any
change in the capital structure or business of the Company or other corporate
transaction or event that would be considered an “equity restructuring” within
the meaning of ASC Topic 718 and, in each case, that would result in an
additional compensation expense to the Company pursuant to the provisions of ASC
Topic 718, if adjustments to Awards with respect to such event were
discretionary or otherwise not required (each such an event, an “Adjustment
Event”), then the Committee shall equitably adjust (i) the aggregate number or
kind of shares that thereafter may be delivered under the Plan, (ii) the number
or kind of shares or other property (including cash) subject to an Award,
(iii) the terms and conditions of Awards, including the purchase price or
Exercise Price of Awards and performance goals, as applicable, and (iv) the
applicable limitations with respect to Awards provided in Section 4 and
Section 5 (other than cash limits) to equitably reflect such Adjustment Event
(“Equitable Adjustments”).  In the event of any change in the capital structure
or business of the Company or other corporate transaction or event that would
not be considered an Adjustment Event, and is not otherwise addressed in this
Section 8, the Committee shall have complete discretion to make Equitable
Adjustments (if any) in such manner as it deems appropriate with respect to such
other event.

 

(d)                                 Change in Control and Other Events.  Except
to the extent otherwise provided in any applicable Award Agreement, vesting of
any Award shall not occur solely upon the occurrence of a Change in Control and,
in the event of a Change in Control or other changes in the Company or the
outstanding Securities by reason of a recapitalization, reorganization, merger,
consolidation, combination, exchange or other relevant change occurring after
the date of the grant of any Award, the Committee, acting in its sole discretion
without the consent or approval of any holder, may exercise any power enumerated
in Section 3 (including the power to accelerate vesting, waive any forfeiture
conditions or otherwise modify or adjust any other condition or limitation
regarding an Award, including without limitation performance conditions) and may
also effect one or more of the following alternatives, which may vary among
individual holders and which may vary among Awards held by any individual
holder:

 

(i)                                     accelerate the time of exercisability of
an Award so that such Award may be exercised in full or in part for a limited
period of time on or before a date specified by the Committee, after which
specified date all unexercised Awards and all rights of holders thereunder shall
terminate;

 

(ii)                                  redeem in whole or in part outstanding
Awards by requiring the mandatory surrender to the Company by selected holders
of some or all of the outstanding

 

16

--------------------------------------------------------------------------------


 

Awards held by such holders (irrespective of whether such Awards are then vested
or exercisable) as of a date, specified by the Committee, in which event the
Committee shall thereupon cancel such Awards and pay to each holder an amount of
cash or other consideration per Award (other than a Dividend Equivalent or Cash
Award, which the Committee may separately require to be surrendered in exchange
for cash or other consideration determined by the Committee in its discretion)
equal to the Change in Control Price, less the Exercise Price with respect to an
Option and less the grant price with respect to a SAR, as applicable to such
Awards; provided, however, that to the extent the Exercise Price of an Option or
the grant price of an SAR exceeds the Change in Control Price, such Award may be
cancelled for no consideration;

 

(iii)                               cancel Awards that remain subject to a
restricted period as of the date of a Change in Control or other such event
without payment of any consideration to the Participant for such Awards; or

 

(iv)                              make such adjustments to Awards then
outstanding as the Committee deems appropriate to reflect such Change in Control
or other such event (including the substitution, assumption, or continuation of
Awards by the successor company or a parent or subsidiary thereof or any
performance conditions);

 

provided, however, that so long as the event is not an Adjustment Event, the
Committee may determine in its sole discretion that no adjustment is necessary
to Awards then outstanding.  If an Adjustment Event occurs, this
Section 8(d) shall only apply to the extent it is not in conflict with
Section 8(c).

 

(e)                                  Additional Issuances.  Except as expressly
provided herein, the issuance by the Company of shares of stock of any class,
including upon conversion of shares or obligations of the Company convertible
into such shares or other securities, and in any case whether or not for fair
value, shall not affect, and no adjustment by reason thereof shall be required
to be made with respect to, the number of shares of Securities subject to Awards
theretofore granted or the purchase price per share of a Security, if
applicable.

 

9.                                      General Provisions.

 

(a)                                 Transferability.

 

(i)                                     Permitted Transferees.  The Committee
may, in its discretion, permit a Participant to transfer all or any portion of
an Option or SAR, or authorize all or a portion of an Option or SAR to be
granted to an Eligible Person to be on terms which permit transfer by such
Participant; provided that, the transferee or transferees shall be limited to
certain Persons related to the Participant (a “Permitted Transferee”), as
determined by the Committee, and the Committee may impose other limitations on
the terms of the transfer, in its discretion. Agreements evidencing Options or
SARs with respect to which such transferability is authorized at the time of
grant must be approved by the Committee, and must expressly provide for
transferability in a manner consistent with this Section 9(a)(i). All transfers
of Focus LLC Units shall also be subject to restrictions contained in the LLC
Agreement.

 

17

--------------------------------------------------------------------------------


 

(ii)                                  Qualified Domestic Relations Orders.  An
Award may be transferred, to a Permitted Transferee, pursuant to a domestic
relations order entered or approved by a court of competent jurisdiction upon
delivery to the Company of written notice of such transfer and a certified copy
of such order.

 

(iii)                               Other Transfers.  Except as expressly
permitted by Sections 9(a)(i) and 9(a)(ii), Awards shall not be transferable
other than by will or the laws of descent and distribution. Notwithstanding
anything to the contrary in this Section 9, an Incentive Stock Option shall not
be transferable other than by will or the laws of descent and distribution.

 

(iv)                              Procedures and Restrictions.  Any Participant
desiring to transfer an Award as permitted under this Sections 9(a) shall make
application therefor in the manner and time specified by the Committee and shall
comply with such other requirements as the Committee may require to assure
compliance with all applicable securities laws.  The Committee shall not give
permission for such a transfer if (A) it would give rise to short swing
liability under section 16(b) of the Exchange Act or (B) it may not be made in
compliance with all applicable federal, state and foreign securities laws.  The
Company shall not have any obligation to register the issuance of any Securities
to any transferee.

 

(b)                                 Tax Withholding.  The Company and its
affiliates are authorized to withhold from any Award granted, or any payment
relating to an Award under this Plan, including from a distribution of
Securities, amounts of withholding and other taxes due or potentially payable in
connection with any transaction involving an Award, and to take such other
action as the Committee may deem advisable to enable the Company (or an
applicable affiliate) and Participants to satisfy obligations for the payment of
withholding taxes and other tax obligations relating to any Award.  This
authority shall include authority to withhold or receive Securities or other
property and to make cash payments in respect thereof in satisfaction of a
Participant’s tax obligations, either on a mandatory or elective basis in the
discretion of the Committee. Any determination made by the Committee to allow a
Participant who is subject to Rule 16b-3 to pay taxes with Securities through
net settlement or previously owned shares shall be approved by a committee made
up of two or more Qualified Members or the full Board.  If such tax obligations
are satisfied through the withholding of Securities that are otherwise issuable
to the Participant pursuant to an Award (or through the surrender of Securities
by the Participant to the Company), the maximum number of Securities that may be
so withheld (or surrendered) shall be the number of Securities that have an
aggregate Fair Market Value on the date of withholding or repurchase equal to
the aggregate amount of such tax liabilities determined based on the greatest
withholding rates for federal, state, foreign and/or local tax purposes,
including payroll taxes, that may be utilized without creating adverse
accounting treatment with respect to such Award, as determined by the Committee.

 

(c)                                  Changes to this Plan and Awards.

 

(i)                                     The Board may amend, alter, suspend,
discontinue or terminate this Plan or the Committee’s authority to grant Awards
under this Plan without the consent of stockholders or Participants, except that
any amendment or alteration to this Plan, including any increase in any share
limitation, shall be subject to the approval of the Company’s stockholders not
later than the annual meeting next following such Board action if such
stockholder approval

 

18

--------------------------------------------------------------------------------


 

is required by any federal or state law or regulation or the rules of any stock
exchange or automated quotation system on which the Securities may then be
listed or quoted, and the Board may otherwise, in its discretion, determine to
submit other such changes to this Plan to stockholders for approval; provided,
that, without the consent of an affected Participant, no such Board action may
materially and adversely affect the rights of such Participant under any
previously granted and outstanding Award.

 

(ii)                                  The Committee may accelerate or waive any
conditions or rights under, or amend, modify, alter, suspend, discontinue or
terminate any Award theretofore granted and any Award agreement relating
thereto, except as otherwise provided in this Plan; provided, however, that,
(A) without the consent of an affected Participant, no such Committee action may
materially and adversely affect the rights of such Participant under such Award,
and (B) the Committee shall not have any discretion to accelerate, waive or
modify any term or condition of an Award if such acceleration would subject a
Participant to additional taxes under the Nonqualified Deferred Compensation
Rules.

 

(iii)                               For purposes of clarity, any adjustments
made to Awards pursuant to Section 8 will be deemed not to materially and
adversely affect the rights of any Participant under any previously granted and
outstanding Award and therefore may be made without the consent of affected
Participants.

 

(d)                                 Limitation on Rights Conferred under Plan. 
Neither this Plan nor any action taken hereunder shall be construed as
(i) giving any Eligible Person or Participant the right to continue as an
Eligible Person or Participant or in the employ or service of the Company or its
affiliates, (ii) interfering in any way with the right of the Company or its
affiliates to terminate any Eligible Person’s or Participant’s employment or
service relationship at any time, (iii) giving an Eligible Person or Participant
any claim to be granted any Award under this Plan or to be treated uniformly
with other Participants and/or employees and/or other service providers, or
(iv) conferring on a Participant any of the rights of a stockholder or
unitholder of the Company or Focus LLC, as applicable, unless and until the
Participant is duly issued or transferred Securities in accordance with the
terms of an Award.

 

(e)                                  Unfunded Status of Awards.  This Plan is
intended to constitute an “unfunded” plan for certain incentive awards.

 

(f)                                   Nonexclusivity of this Plan.  Neither the
adoption of this Plan by the Board nor its submission to the stockholders of the
Company for approval shall be construed as creating any limitations on the power
of the Board or a committee thereof to adopt such other incentive arrangements
as it may deem desirable, including incentive arrangements.

 

(g)                                  Fractional Shares.  No fractional
Securities shall be issued or delivered pursuant to this Plan or any Award.  The
Committee shall determine whether cash, other Awards or other property shall be
issued or paid in lieu of such fractional shares or whether such fractional
shares or any rights thereto shall be forfeited or otherwise eliminated.

 

(h)                                 Severability.  If any provision of this Plan
is held to be illegal or invalid for any reason, the illegality or invalidity
shall not affect the remaining provisions hereof, but

 

19

--------------------------------------------------------------------------------


 

such provision shall be fully severable and the Plan shall be construed and
enforced as if the illegal or invalid provision had never been included herein. 
If any of the terms or provisions of this Plan or any Award agreement conflict
with the requirements of Rule 16b-3 (as those terms or provisions are applied to
Eligible Persons who are subject to section 16(b) of the Exchange Act) or
section 422 of the Code (with respect to Incentive Stock Options), then those
conflicting terms or provisions shall be deemed inoperative to the extent they
so conflict with the requirements of Rule 16b-3 (unless the Board or the
Committee, as appropriate, has expressly determined that the Plan or such Award
should not comply with Rule 16b-3) or section 422 of the Code.  With respect to
Incentive Stock Options, if this Plan does not contain any provision required to
be included herein under section 422 of the Code, that provision shall be deemed
to be incorporated herein with the same force and effect as if that provision
had been set out at length herein; provided, further, that, to the extent any
Option that is intended to qualify as an Incentive Stock Option cannot so
qualify, that Option (to that extent) shall be deemed an Option not subject to
section 422 of the Code for all purposes of the Plan.

 

(i)                                     Governing Law.  All questions arising
with respect to the provisions of the Plan and Awards shall be determined by
application of the laws of the State of Delaware, without giving effect to any
conflict of law provisions thereof, except to the extent Delaware law is
preempted by federal law.

 

(j)                                    Conditions to Delivery of Securities. 
Nothing herein or in any Award granted hereunder or any Award agreement shall
require the Company to issue, sell or deliver any Securities with respect to any
Award if that issuance, sale or delivery would, in the opinion of counsel for
the Company, constitute a violation of the Securities Act or any similar or
superseding statute or statutes, any other applicable statute or regulation, or
the rules of any applicable securities exchange or securities association, as
then in effect. In addition, each Participant who receives an Award under the
Plan shall not sell or otherwise dispose of Securities that are acquired upon
grant, exercise or vesting of an Award in any manner that would constitute a
violation of any applicable federal or state securities laws, the Plan or the
rules, regulations or other requirements of the SEC or any stock exchange upon
which the Security is then listed. At the time of any exercise of an Option or
Stock Appreciation Right, or at the time of any grant of any other Award the
Company may, as a condition precedent to the exercise of such Option or Stock
Appreciation Right or settlement of any other Award, require from the
Participant (or in the event of his or her death, his or her legal
representatives, heirs, legatees, or distributees) such written representations,
if any, concerning the holder’s intentions with regard to the retention or
disposition of the Securities being acquired pursuant to the Award and such
written covenants and agreements, if any, as to the manner of disposal of such
shares as, in the opinion of counsel to the Company, may be necessary to ensure
that any disposition by that holder (or in the event of the holder’s death, his
or her legal representatives, heirs, legatees, or distributees) will not involve
a violation of the Securities Act or any similar or superseding statute or
statutes, any other applicable state or federal statute or regulation, or any
rule of any applicable securities exchange or securities association, as then in
effect.  No Option or Stock Appreciation Right shall be exercisable and no
settlement of any Restricted Stock or Restricted Stock Unit shall occur with
respect to a Participant unless and until the holder thereof shall have paid
cash or property to, or performed services for, the Company that the Committee
believes is equal to or greater in value than the par value of the Securities
subject to such Award.

 

20

--------------------------------------------------------------------------------


 

(k)                                 Section 409A of the Code.  It is the general
intention, but not the obligation, of the Committee to design Awards to comply
with or to be exempt from the Nonqualified Deferred Compensation Rules, and
Awards will be operated and construed accordingly. Neither this Section 9(k) nor
any other provision of the Plan is or contains a representation to any
Participant regarding the tax consequences of the grant, vesting, exercise,
settlement, or sale of any Award (or the Security underlying such Award) granted
hereunder, and should not be interpreted as such.  In no event shall the Company
be liable for all or any portion of any taxes, penalties, interest or other
expenses that may be incurred by the Employee on account of non-compliance with
the Nonqualified Deferred Compensation Rules.  Notwithstanding any provision in
this Plan or an Award Agreement to the contrary, in the event that a “specified
employee” (as defined under the Nonqualified Deferred Compensation Rules)
becomes entitled to a payment under an Award that would be subject to additional
taxes and interest under the Nonqualified Deferred Compensation Rules if the
Participant’s receipt of such payment or benefits is not delayed until the
earlier of (i) the date of the Participant’s death, or (ii) the date that is six
months after the Participant’s “separation from service,” as defined under the
Nonqualified Deferred Compensation Rules (such date, the “Section 409A Payment
Date”), then such payment or benefit shall not be provided to the Participant
until the Section 409A Payment Date.  Any amounts subject to the preceding
sentence that would otherwise be payable prior to the Section 409A Payment Date
will be aggregated and paid in a lump sum without interest on the Section 409A
Payment Date.  The applicable provisions of the Nonqualified Deferred
Compensation Rules are hereby incorporated by reference and shall control over
any Plan or Award Agreement provision in conflict therewith.

 

(l)                                     Clawback.  This Plan and all Awards
granted hereunder after the Effective Date are subject to any written clawback
policies that the Company, with the approval of the Board, may adopt.  Any such
policy may subject a Participant’s Awards and amounts paid or realized with
respect to Awards under this Plan to reduction, cancelation, forfeiture or
recoupment if certain specified events or wrongful conduct occur, including but
not limited to an accounting restatement due to the Company’s material
noncompliance with financial reporting regulations or other events or wrongful
conduct specified in any such clawback policy adopted to conform to the
Dodd-Frank Wall Street Reform and Consumer Protection Act of 2010 and
rules promulgated thereunder by the Securities and Exchange Commission and that
the Company determines should apply to this Plan. Any such policy may also be
applied retroactively to this Plan and to any Award granted thereunder after the
Effective Date.

 

(m)                             Facility of Payment.  Any amounts payable
hereunder to any individual under legal disability or who, in the judgment of
the Committee, is unable to manage properly his financial affairs, may be paid
to the legal representative of such individual, or may be applied for the
benefit of such individual in any manner that the Committee may select, and the
Company shall be relieved of any further liability for payment of such amounts.

 

(n)                                 Plan Effective Date and Term.  This Plan was
adopted by the Board to be effective on the Effective Date.  No Awards may be
granted under this Plan on and after the tenth anniversary of the Effective
Date. However, any Award granted prior to such termination (or any earlier
termination pursuant to the terms of this Plan), and the authority of the Board
or Committee to amend, alter, adjust, suspend, discontinue, or terminate any
such Award or to

 

21

--------------------------------------------------------------------------------


 

waive any conditions or rights under such Award in accordance with the terms of
the Plan, shall extend beyond such termination until the final disposition of
such Award.

 

22

--------------------------------------------------------------------------------